EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on September 10, 2021, and the telephonic interview of October 21, 2021..  
The previous rejection of claims 1-7, 11-17, and 20 under 35 USC 112(a) has been withdrawn in view of Applicants’ amendments.
The previous rejection of claims 1-7, 11-17, and 20 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments.
Claims 2, 6-7, 12, 16-17, and 20 are amended herein.
Claims 1-7, 11-17, and 20 are pending and allowable.
Information Disclosure Statement:  The information disclosure statement filed September 10, 2021, has been considered by the Examiner.  The Examiner notes that while the cited Office Actions and Search Reports have been considered, any cited references within the Office Actions and Search Reports will not be considered unless separately cited by Applicants on an IDS.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative Shannon Yi on October 21, 2021, and in a follow-up telephone call on October 22, 2021.
The application has been amended as follows:

In the Claims:
Claims 2, 6-7, 12, 16-17, and 20 are amended as follows:

2. (Currently Amended) The system of claim 1, wherein the product information comprises at least one of a product identifier or a seller identifier associated with at least one seller of  the plurality of sellers.

6. (Currently Amended) The system of claim 1, wherein the first steps further comprise: 
storing a timestamp for each performed second step of each of the plurality of workflows; 
receiving, from at least one seller of the plurality of sellers, a request for status information on at least one of the plurality of requests; 
determining a performed second step of each of the plurality of workflows associated with a chronologically latest stored timestamp; and 
sending a message indicating the performed second steps associated with the chronologically latest stored timestamps to the at least one seller.

7. (Currently Amended) The system of claim 1, wherein the product information is received from the plurality of sellers via at least one of an application programming interface (API), the plurality of sellers directly modifying the webpage to insert the product information, or the plurality of sellers uploading a spreadsheet to the webpage.

12. (Currently Amended) The method of claim 11, wherein the product information comprises at least one of a product identifier or a seller identifier associated with at least one seller of the plurality of sellers.

16. (Currently Amended) The method of claim 11, wherein the method further comprises: 
storing a timestamp for each performed step of each of the plurality of workflows; 
receiving, from at least one seller of the plurality of sellers, a request for status information on at least one of the plurality of requests; 
determining a performed step of each of the plurality of workflows associated with a chronologically latest stored timestamp; and 
sending a message indicating the performed steps associated with the chronologically latest stored timestamps to the at least one seller.

plurality of sellers via at least one of an application programming interface (API), the plurality of sellers plurality of sellers 

20. (Currently Amended) A computer-implemented system for updating product information on a webpage, the system comprising: 
at least one processor; 
a memory storing instructions; and 
at least one non-transitory storage medium comprising instructions that, when executed by the at least one processor, cause the at least one processor to perform first steps comprising: 
receiving, from a plurality of sellers, a plurality of requests to list a plurality of products for sale on the webpage, wherein each request of the plurality of requests is associated with at least one product for sale; 
receiving, from the plurality of sellers, product information associated with the at least one product for sale; 
receiving, from the plurality of sellers, at least one image associated with the at least one product for sale; 

wherein each workflow of the plurality of workflows is associated with one product of the at least one product for sale; 
wherein each of the plurality of workflows is configured to perform second steps comprising: 
associating metadata with the at least one product for sale based on the product information associated with the at least one product for sale; 
determining, based on historical 
based on the determined priority, determining a sequence of validating the product information associated with each request of the plurality of requests; 
validating the received product information associated with the at least one product for sale based on the associated metadata; 

storing a timestamp for each performed second step of each of the plurality of workflows; 
if a second step is not performed, storing a reason for the second step’s failure to perform and sending a message indicating the reason to at least one seller of the plurality of sellers; 
listing the at least one product for sale on the webpage; and 
sending a notification of the listing associated with the at least one product for sale to each seller of the plurality of sellers corresponding to the at least one product for sale.
Allowed Claims:  Claims 1-7, 11-17 and 20 are allowed, wherein claims 1, 11, and 20 are independent claims and the balance are their dependencies.
Reasons for Allowance:  With regard to claim 11, the prior art of record, alone or combined, neither anticipates nor renders obvious a method comprising: receiving, from a plurality of sellers, a plurality of requests to list a plurality of products for sale on the webpage, wherein each request of the plurality of requests is associated with at least one product for sale; receiving, from the plurality of sellers, product information associated with the at least one product for sale; receiving, from the plurality of sellers, at least one image associated with the at least one product for sale; providing the received product information associated with the at least one product for sale to a workflow system, wherein 
With regard to claims 1 and 20, the prior art of record, alone or combined, neither anticipates nor renders obvious systems reciting similar limitations.
Discussion of Prior Art:  The closest prior art is US 2005/0065981 A1 to Blinn et al..  Blinn discloses a business model in which one entity hosts, maintains, and provides a uniform interface for entering data into a database of manufacturers’ product specifications on behalf of a plurality of manufacturers. The entity then serves as an application service provider (ASP) with respect to that database, by allowing the manufacturers to access their respective product specification data in the database. However, Blinn, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 20, and in particular receiving, from a plurality of sellers, a plurality of requests to list a plurality of products for sale on the webpage, wherein each request of the plurality of requests is associated with at least one product for sale; providing the received product information associated with the at least one product for sale to a workflow system, wherein the workflow system is configured to perform an asynchronous orchestration of tasks associated with the plurality of requests, wherein the tasks include a plurality of workflows to enter the product information into a database and wherein the workflow system is configured to process the plurality of workflows substantially simultaneously, wherein each workflow of the plurality of workflows is associated with one product of the at least one product for sale; wherein each of the plurality of workflows is configured to perform steps comprising: associating metadata with the at least one product for sale based on the product information associated with the at least one product for sale; determining, based on historical data of each seller of the plurality of sellers and at least one product for sale associated with each seller of the plurality of sellers, 
US 8,442,873 B2 to Breaux et al. is directed to an order processing system that includes a plurality of order request handlers that each process a different type of order request.  However, Breaux, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 20, and in particular the above-noted features.
US 8,527,369 B1 to Yalamanchi et al. is directed to an online marketplace for the sale of items by a variety of sellers in which details about the items for sale are received from a seller feed and validated before the items are listed in the item catalog.  However, Yalamanchi, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 20, and in particular the above-noted features.
US 8,458,054 B1 to Thakur is directed to an online marketplace in which item details regarding a number of items to be listed in an online marketplace are received from a seller, validated, and processed before being merged in the item catalog and made available online for purchasing by customers. However, Thakur, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 20, and in particular the above-noted features.
US 8,359,245 B1 to Ballaro et al. is directed to receiving supplier catalog data from a plurality of sellers and converting the supplier data from a plurality of formats to a common format.  However, Ballaro, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 20, and in particular the above-noted features.
US 7,904,349 B1 to Hart et al. is directed to obtaining inventory item descriptions of products from manufacturers and mapped to seller’s identification data.  However, Hart, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 20, and in particular the above-noted features.
US 2014/0032380 A1 to Liu et al. is directed to receiving an inventory list uploaded by a vendor and verifying the information.  However, Liu, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 20, and in particular the above-noted features.
US 2013/0073424 A1 to Lau et al. is directed to receiving a product order from a user and processing the data in either synchronous or asynchronous processing.  However, Lau, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 20, and in particular the above-noted features.
US 2011/0258083 A1 to Ren is directed to a procurement process that allows the automatic mapping of supplier information and catalogs according to the buyer/purchasing organization’s internal data schema.  However, Ren, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 20, and in particular the above-noted features.
US 2011/0197061 to Chou et al. is directed to establishing a process for provisioning a digital certificate service delivered by a PKI system using a workflow to validate the data.  However, Chou, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 20, and in particular the above-noted features.
The article entitled “Amazon tracks sellers to monitor quality,” Mint [New Delhi], April 20, 2015, is directed to an Amazon India program that verifies whether sellers on its platform are following company standards for its products.  However, the article, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 11, and 20, and in particular the above-noted features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/Anne M Georgalas/
Primary Examiner, Art Unit 3625